A caveat was filed to the will of Frank Palmer, deceased, on 28 May, 1895, the day after the will was admitted to probate before the Clerk of the Superior Court of Wake. The executor, E. A. Johnson, was removed without notice and without fault, and the defendant, Marcom, was appointed collector of the decedent's (84)  estate. These orders of the clerk, on the appeal of the executor, were reversed at the next term of the Superior Court and the ruling of that court affirmed, on the appeal of defendant, by this Court. The executor, Johnson, upon being reinstated, demanded of the defendant an amount of money which he had received as collector on 24 July, 1895, from the Life Insurance Company of Virginia on the policy of the testator, and upon refusal the action was begun, in which the order now before us for review was made.
The case was tried at October Term, 1896, and the plaintiff recovered judgment against the defendant Marcom and the sureties on his bond as collector for the penalty of the bonds to be discharged upon the payment of the sum of $120, the amount of the policy of insurance, the interest and costs. At the February term following, the defendant made a motion, without notice and without any allegation, that the judgment against him was taken through his mistake, inadvertence, surprise or excusable neglect, asking to be allowed by the court to retain out of the amount still remaining in his hands the sum of $30 which he alleged he had paid to his counsel. His Honor made an order in the following words: "This cause coming on, upon motion to allow counsel fees of $30 which said collector contracted in his defense of the possession of the estate of Martin Palmer, deceased, and it appearing to the court that the same are reasonable and have been actually paid to counsel, it is considered and adjudged that said collector be and is hereby allowed the *Page 95 
said sum of $30 as counsel fees, and that the same be deducted from the fund still remaining in his hands upon final payment of the same."
There was error in the making of this order. The judgment in the original action was a final judgment, and one Superior Court judge cannot reverse or set aside, in whole or in part, the judgment or order of another judge, except upon notice, and for the reason that in      (85) the rendering of the judgment there was on the part of the complainant mistake, inadvertence, surprise or excusable neglect, by which he has been injured. Henry v. Hilliard, 120 N.C. 479; Code, sec. 274. The defendant cannot complain that the allowance he seeks to reimburse him for fees paid to counsel is defeated by a purely technical rule of court practice. He is not entitled to the allowance upon the merits. In the action he did not render any service for the benefit of the estate of the testator, but on the other hand he did his utmost to defeat the claim of the executor. He denied the right of the executor to recover, and averred that the amount in dispute was the property of one Mary Lyon, and "that said policy and money were not of the assets of the estate of Frank Palmer, deceased, were not received as such by said Marcom and do not belong to the estate." The defendant really was aiding one whose claims were adverse to that of the plaintiff. He was not even professing to act for the benefit of the estate of Frank Palmer, directly or indirectly, and the question, therefore, of the allowance of reasonable counsel fees to persons who act in a fiduciary capacity does not arise and need not be discussed.
If his Honor intended, as it seems he did, to base his order upon the fact that the defendant had taken care of the estate of the testator during the time he was acting collector, and that he ought to be compensated for that service, he had no power to make such allowance, for that matter is in the original jurisdiction of the clerk of the Superior Court. Code, sec. 1524.
Reversed.
(86)